Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on September 19,
2019 (the “Effective Date”), by and between StoneMor GP LLC, a Delaware limited
liability company (the “Company”) and the General Partner of StoneMor Partners,
L.P. (the “Partnership”), and Jeffrey DiGiovanni (the “Executive”). The Company
and Executive are each sometimes referred to herein as “Party,” and both of
them, together, are sometimes referred to herein as the “Parties.”

WHEREAS, Executive has been employed by the Company as its Chief Accounting
Officer; and

WHEREAS, the Company wishes to continue to employ Executive and to promote
Executive to the position of Senior Vice President and Chief Financial Officer,
and Executive wishes to accept such promotion and continued employment with the
Company, on the terms and conditions set forth in this Agreement; and

WHEREAS, the Company, the Partnership and each of their parents, affiliates,
subsidiaries, divisions and related companies and entities, and their respective
predecessors, successors and assigns, now existing or hereafter created, are
engaged in the deathcare industry and provide a broad scope of products and
services through the ownership, development, and operation of cemeteries and
funeral homes (the “Business”); and

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and for other good and valuable consideration, and intending to
be legally bound hereby, the Parties agree as follows:

1. Employment. The Executive’s employment with the Company as Senior Vice
President and Chief Financial Officer shall commence hereunder on the Effective
Date and shall continue unless terminated by either Party.

2. Position.

(a) During his employment, the Executive shall serve as the Senior Vice
President and Chief Financial Officer of the Company, and shall have such duties
and authority as are customarily associated with such position or as otherwise
determined from time to time by the Board of Directors of the Company (the
“Board”).

(b) During his employment, the Executive will devote his full business time and
best efforts to the performance of his duties hereunder and will perform such
duties diligently, faithfully and to the best of his abilities and will not
engage in any other business, profession, or occupation, for compensation or
otherwise, which would conflict with the performance of Executive’s duties,
either directly or indirectly, without the prior written consent of the Board.
It shall not be deemed a violation of the foregoing for the Executive to:
(i) act or serve as an unpaid director, trustee or committee member of any civic
or charitable organization; (ii) manage his personal, financial and legal
affairs, including passive investments of not more than 5% of other public
companies; or (iii) serve as a director of an organization that is not a civic
or charitable organization with the prior consent of the Board, which consent
shall not be unreasonably withheld, in each instance so long as such activities
individually or in the aggregate do not conflict with the performance of
Executive’s duties, either directly or indirectly, or create a business or
fiduciary conflict or otherwise violate this Agreement.



--------------------------------------------------------------------------------

(c) The Executive shall be principally based in the Company’s Trevose,
Pennsylvania office. The Executive acknowledges and agrees that the Executive’s
duties hereunder from time to time will include, without limitation, reasonable
travel, including travel to locations within and outside of the United States
(at Company’s expense), to attend meetings and other functions as the
performance of the Executive’s duties hereunder may require.

(d) To the extent Executive is appointed to any officer or board position of the
Company or of any related or affiliated entity, Executive agrees that upon
termination of Executive’s employment with the Company, regardless of the
reason, Executive will immediately resign such position(s) if the Board requests
that he do so.

(e) Executive affirms that he has disclosed to the Company any agreement he has
signed with any prior employer which contains any post-termination restrictions
of any kind and understands that he must comply with any such restrictions.
Further, Executive is not subject to any agreement with any prior employer which
would interfere with his ability to perform the duties under this Agreement.
Executive affirms that he will not disclose to or use for the benefit of the
Company any confidential and/or proprietary information which he acquired in the
course of his employment with any prior employer, regardless of whether there is
an agreement with any prior employer protecting such confidential and/or
proprietary information.

3. Compensation.

(a) Base Salary. The Company shall pay the Executive base salary, subject to
annual review by the Board (such base salary, as so adjusted in accordance with
the normal annual review practices for senior executives of the Company, the
“Base Salary”), at the annual rate of Three Hundred Fifty Thousand Dollars
($350,000.00), less applicable taxes and required withholdings, payable in
accordance with the Company’s usual payroll practices. Any decrease in the
Executive’s Base Salary shall be made only if the Company contemporaneously and
proportionately decreases the base salaries of all senior executives of the
Company.

(b) Bonus.

(i) The Executive shall be eligible to receive an annual incentive cash bonus
for each Fiscal Year (“FY”) of the Company (the “Bonus”). The Bonus for each FY
shall be set at a target of fifty percent (50%) of the Executive’s Base Salary
during the applicable FY, and shall be based on specific individual and company
goals set by the Compensation Committee in its sole discretion and communicated
to the Executive no later than January 31st of each FY; however, with respect to
the 2019 FY Bonus, the individual and company goals shall be communicated to the
Executive promptly following the Effective Date. Notwithstanding the foregoing
and except as provided in Section 6(c) below, Executive shall not be eligible
for any Bonus if he is not employed on the last day of the FY to which the Bonus
relates.

(ii) Any Bonus amounts payable under this Agreement shall be paid no later than
March 15th of the year following the year with respect to which the Bonus was
earned and shall be less any taxes and other applicable withholdings.

 

2



--------------------------------------------------------------------------------

(c) Long Term Incentive Plan. The Executive shall be entitled to participate in
the Partnership’s long-term incentive plan (the “LTIP”) for the 2020 FY and each
FY thereafter, to the extent that the Company offers the LTIP to all senior
executives of the Company. The Executive’s participation in the LTIP in the 2020
FY and in any future FYs, if offered by the Company, shall be in an annual
amount equal to fifty percent (50%) of the Executive’s Base Salary, with 50% of
such annual amount vesting in equal annual installments over three years and 50%
of the annual amount vesting based upon attainment of performance goals as
determined by the Compensation Committee. To the extent the Executive’s
employment terminates on account of Retirement (as defined below) during a
performance period applicable to a particular LTIP grant, the portion of such
LTIP grant that is subject to performance goals shall be earned pro-rata based
on actual performance and the number of months that the Executive was employed
during the performance period. The pro-rated portion shall be determined by
multiplying the number of units eligible to be earned for the performance
period, by a fraction, the numerator of which is the number of months that
elapsed during the period beginning on the first day of the performance period
and ending on the Executive’s termination date, and the denominator of which is
the number of months in the performance period. A partial month after the date
on which the performance period begins shall count as a full month for purposes
of this calculation. For purposes of this Agreement, “Retirement” means a
termination of the Executive’s employment by the Executive on or after the date
that the Executive attains age 62. To be eligible for a pro-rated portion of the
LTIP grant in the event of a Retirement, Executive must execute (and not revoke)
a Severance Agreement and General Release and Waiver of Claims, substantially in
the form attached hereto as Exhibit A, with such changes that are reasonably
recommended by Company’s legal counsel to comply with applicable law. For the
avoidance of doubt, a Retirement shall not constitute a termination for Good
Reason.

(d) Change in Control. In the event of a Change in Control (as defined below),
all outstanding equity interests granted to the Executive by the Company that
are subject to time-based vesting provisions and that are not fully vested
(including, but not limited to, any LTIP participation as set forth above) shall
become fully vested as of the date of such Change in Control. For purposes of
this Agreement, “Change in Control” means, and shall be deemed to have occurred
upon one or more of the following events:

(i) the members of the Company approve, in one or more related transactions, a
plan of complete liquidation of the Company; or

(ii) the sale or other disposition by either the Company or the Partnership of
all or substantially all of its assets.

For the avoidance of doubt, the parties specifically agree that there shall be
no acceleration in a dilution change in control.

4. Benefits. The Executive shall be entitled to participate in the Company’s
health, life insurance, disability, dental, retirement, savings, flexible
spending accounts and other employee benefit and fringe benefit plans, programs
and arrangements, if any, on the same basis as benefits are generally made
available to other senior executives of the Company. The Executive shall be
entitled to four (4) weeks of paid vacation per calendar year in accordance with
the Company’s policy.

 

3



--------------------------------------------------------------------------------

5. Business Expenses. Executive shall be eligible to be reimbursed for
reasonable and documented business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with Company policies on
expense reimbursement in effect from time to time.

6. Post-Termination Payments and Benefits.

(a) Either Party can terminate this Agreement and the employment relationship
between the Parties at any time and for any or no reason. The Company may
terminate this Agreement and the Executive’s employment without “Cause” (as
defined below) upon thirty (30) days’ written notice, which the Company may
waive, in its sole discretion, by paying Executive his Base Salary for such
notice period and the Company may accelerate the effective date of Executive’s
termination; provided, however, the Company may terminate Executive’s employment
immediately without any prior notice in the event of “Cause” or Executive’s
death. The Executive may terminate this Agreement and the Executive’s employment
with “Good Reason” (as defined below) within the timeframes set forth in the
definition of Good Reason below, or without Good Reason upon thirty (30) days’
written notice, which the Company may waive, in its sole discretion, by paying
Executive his Base Salary for such thirty (30) day notice period and the Company
may accelerate the effective date of Executive’s termination.

(b) Executive (or his estate) shall not be eligible for any severance payments
or benefits from the Company subsequent to the termination of his employment if
Executive voluntarily resigns other than for Good Reason, dies, is terminated by
the Company for Cause or incurs a Disability (as defined below) other than:
(i) any Base Salary for days actually worked through the date of termination;
(ii) reimbursement of all expenses for which the Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which he has not yet been
reimbursed; (iii) any vested accrued benefits under the Company’s employee
benefit plans programs in accordance with the terms of such plans and programs,
as accrued through the date of termination; (iv) vested but unissued equity in
the Company or the Partnership, including, but not limited to, any LTIP
participation; (v) any bonus or other incentive (or portion thereof) for any
preceding completed FY that has been awarded by the Company to the Executive,
but has not been received prior to the date of termination; and (vi) accrued but
unused vacation, to the extent Executive is eligible in accordance with Company
policy (together, the “Accrued Obligations”). The Accrued Obligations shall be
paid as soon as practicable after the date of termination.

(c) In addition to the Accrued Obligations, if the Executive’s employment is
terminated by the Company without “Cause” (including a termination by the
Company without “Cause” following a Change in Control as defined in
Section 3(d)) or by the Executive for Good Reason, and provided that Executive
complies with Section 6(g) below (Release), Executive shall be entitled to
Severance Benefits, which shall consist of: (i) payment of Executive’s Base
Salary for a period of twelve (12) months (“Severance Period”) following the
effective date of Executive’s termination, to be paid in equal installments in
accordance with the normal payroll practices of the Company, commencing on the
Company’s first payroll date following the expiration of the revocation period
(without Executive having exercised his revocation right in such period) set
forth in the Severance Agreement and General Release and Waiver of Claims
referenced in Section 6(g), and the first payment will include any amounts not
yet paid between the date of termination and the date of the first payment, and
(ii) a pro-rata Bonus for the FY of the Company in which such termination
occurs, if any, determined by the Company and subject to the restrictions as set
forth in Section 3(b)(i), which shall be paid at the same time that annual
incentive cash bonuses are paid to other executives of the Company, but in no
event later than March 15 of the FY following the FY in which the date of
termination occurs.

 

4



--------------------------------------------------------------------------------

(d) For purposes of this Section 6, “Cause” shall mean the Company’s
determination that Executive engaged in one or more of the following:

(i) Executive’s willful misconduct or gross negligence in the performance of his
duties which materially adversely affects the reputation or business activities
of the Company or the Partnership; provided that the Company shall give the
Executive written notice of any such commission describing in reasonable detail
the circumstances constituting Cause and the Executive shall have thirty
(30) days following such notice to cure any commission (if susceptible to cure)
to the reasonable satisfaction of the Board;

(ii) Executive’s conviction of a felony (other than traffic offenses) or
conviction of any crime involving fraud, embezzlement, theft, or moral
turpitude, that, in the reasonable opinion of the Board, renders the Executive’s
continued employment damaging or detrimental to the Company and/or Partnership
or potentially damaging or detrimental to the Company and/or Partnership; or

(iii) Executive’s willful and repeated failure to perform lawful directives of
the Board; provided that the Company shall give the Executive written notice of
any such failure describing in reasonable detail the circumstances constituting
Cause and the Executive shall have thirty (30) days following such notice to
cure any failure.

(e) For purposes of this Agreement, “Good Reason” means the occurrence of one or
more of the following without the Executive’s consent, other than on account of
the Executive’s Disability:

(i) A material change in the geographic location at which Executive must perform
services under this Agreement (which, for purposes of this Agreement, means
relocation of the headquarters of the Company at which Executive is principally
employed to a location that increases the Executive’s commute to work by more
than fifty (50) miles); or

(ii) A material diminution in the Executive’s Base Salary which is greater than
10% of his Base Salary based on the Effective Date (other than an across the
board reduction in accordance with Section 3(a)).

The Executive must provide written notice of termination for Good Reason to the
Company within ninety (90) days after the event constituting Good Reason. The
Company shall have a period of thirty (30) days in which it may correct the act
or failure to act that constitutes the grounds for Good Reason as set forth in
the Executive’s notice of termination. If the Company does not correct the act
or failure to act, the Executive will have sixty (60) days to terminate
employment for Good Reason.

(f) For purposes of this Agreement, “Disability” shall mean that the Executive
becomes eligible for benefits under the Company’s disability plan or is
determined by the Company, in good faith, to be unable to perform the essential
functions of his position, regardless of the reason, with or without a
reasonable accommodation (which must be assessed first before determining that
Executive has a Disability), for a total (whether consecutive or cumulative) of
twenty-six (26) weeks in any rolling fifty-two (52) week period by reason of an
illness or injury, or in the event that the Company receives a medical or other
certification that the Executive will not be able to perform the essential
functions of his position permanently or for the indefinite future.

 

5



--------------------------------------------------------------------------------

(g) Release.

(i) Executive’s entitlement to Severance Benefits in accordance with
Section 6(c) above is contingent upon Executive signing, without properly
revoking, a Severance Agreement and General Release and Waiver of Claims
following the termination of Executive’s employment, substantially in the form
attached hereto as Exhibit A, with such changes that are reasonably recommended
by the Company’s legal counsel to comply with applicable law. For the avoidance
of doubt, the Executive is entitled to the Accrued Obligations, regardless of
whether Executive signs or revokes the Severance Agreement and General Release
and Waiver of Claims.

(ii) The Severance Benefits described in Section 6(c) are subject to deductions
and withholdings required by applicable law.

(iii) The Severance Benefits described in Section 6(c) are also contingent upon
Executive complying with and continuing to comply with Executive’s obligations
set forth in Sections 7, 8, 9 and 10 of this Agreement.

7. Company Property. Executive agrees that all documents, information and
equipment of any kind furnished to Executive by the Company, or developed by
Executive on behalf of the Company, or at the Company’s direction or for the
Company’s use or otherwise in connection with Executive’s employment hereunder,
are and shall remain the sole property of the Company, including but not limited
to, data, reports, proposals, lists, specifications, drawings, blueprints,
sketches, material, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or electronic data. Upon termination of employment (or earlier, upon
request of the Company), and as a condition precedent to Executive’s receipt of
Severance Benefits under this Agreement, Executive shall return all such Company
property to the Company, retaining no copies.

8. Confidential Information.

(a) Without the prior written consent of the Board, except as shall be necessary
in the performance of Executive’s assigned duties, Executive shall not disclose
the Company’s Confidential Information (as hereinafter defined) to any third
party or use the Company’s Confidential Information for Executive’s direct or
indirect benefit or the direct or indirect benefit of any third party, and
Executive shall maintain in strict confidence, both during and after Executive’s
employment, the confidentiality of any and all Company Confidential Information.

(b) For purposes of this Agreement, the Company’s “Confidential Information”
means any information (written, oral or stored in any information storage and/or
retrieval medium or device) that the Company treats as confidential or
proprietary, including, but not limited to, all of the Company’s know how, trade
secrets, technical processes, designs and design projects, inventions and
research projects, pricing and business strategies and policies, operational
methods, marketing and/or strategic plans, business studies; business
development plans, financial information (including but not limited to regarding
the budget, compensation strategy, forecasts, analyses, operating budget and

 

6



--------------------------------------------------------------------------------

indebtedness), information with respect to Company’s employees and independent
contractors, including, but not limited to, their skills, abilities,
assignments, performance, compensation, and benefits, as well as the nature and
other terms and conditions of their relationship with the Company, customer
lists, price lists, contract terms, vendor contract terms, investigations,
documents and/or records protected by federal, state and/or local law and other
trade secrets, proprietary data or information or confidential data or
information not generally known by or readily accessible to the public.
Executive’s obligations under this section apply during and after Executive’s
employment with the Company and survive the termination of this Agreement and
Executive’s employment to the maximum extent permitted by applicable law.

(c) Subject to subsection (d) below, in the event Executive receives a request
or demand, orally, in writing, electronically or otherwise, for the disclosure
or production of confidential and/or proprietary information which Executive
acquired in the course of Executive’s employment (regardless of whether
Executive believes the information is Confidential Information as described
above), Executive must notify immediately, in writing, the Company. Any and all
documents relating to the request or demand shall be included with the
notification. Executive shall wait a minimum of ten (10) days (or the maximum
time permitted by such legal process, if less) after sending the letter before
making a disclosure or production to give the Company time to determine whether
the disclosure or production involves confidential and/or proprietary
information, in which event the Company may seek to prohibit and/or restrict the
production and/or disclosure and/or to obtain a protective order with regard
thereto. If the request or demand is in conjunction with judicial,
administrative, arbitration or other adversarial proceedings, copies of all
correspondence regarding the request or demand shall be included with the
information sent to the Company in accordance with this section.

(d) Nothing in this Agreement is intended to or shall be interpreted: (i) to
restrict or otherwise interfere with Executive’s obligation to testify
truthfully in any forum; (ii) to restrict or otherwise interfere with
Executive’s right and/or obligation to contact, cooperate with, provide
information in confidence to, report possible violations of federal, state or
local law, ordinance or regulation--or testify or otherwise participate in any
action, investigation or proceeding of--any government agency, entity or
commission (including but not limited to the EEOC, the Department of Justice,
the Securities and Exchange Commission, the Congress and any Agency Inspector
General ) or otherwise taking action or making disclosures that are protected
under the whistleblower provisions of any federal, state or local law, ordinance
or regulation, including, but not limited to, Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended. Executive is entitled to make
reports and disclosures or otherwise take action under this section without
prior authorization from or subsequent notification to the Company; or (iii) to
disclose any information or produce any documents as is required by law or legal
process.

(e) In addition, the Defend Trade Secrets Act of 2016 (the “Act”) provides that:
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that –
(A) is made – (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. The Act further provides that:
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual – (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

 

7



--------------------------------------------------------------------------------

9. Restrictive Covenants. In consideration of Executive’s employment with the
Company hereunder, including, but not limited to, the compensation and benefits
set forth in Section 3 (including Executive’s promotion to the position of
Senior Vice President and Chief Financial Officer, the increased Base Salary set
forth in Section 3(a), the increased Bonus opportunity set forth in Section 3(b)
and the increased LTIP participation set forth in Section 3(c)), and the
increased severance benefits set forth in Section 6(c), as well as Executive’s
access to Confidential Information, Executive agrees as follows:

(a) Non-Solicitation. Executive agrees that, during Executive’s employment and
for a period of twelve (12) months after the termination of Executive’s
employment with the Company, regardless of the reason and whether initiated by
Executive or the Company, Executive shall not, for Executive’s own benefit or
for the benefit of any third-party, directly or indirectly, in any capacity (as
an employee, independent contractor, owner, partner or otherwise) participate in
any of the following:

(i) Solicit, induce, or encourage any prospective employee, director, officer,
associate, consultant, agent or independent contractor of the Company not to
establish an employment, contractual or other relationship with the Company or
any current employee, director, officer, associate, consultant, agent or
independent contractor of the Company to terminate such person’s employment,
contractual or other relationship with the Company.

(ii) Employ or establish a business relationship with or encourage or assist any
person or entity to employ or establish a business relationship with, any person
who is employed by or has a business relationship with the Company or who was
employed by or had a business relationship with the Company at any time during
Executive’s employment and/or at the time of Executive’s termination of
employment. For purposes of this Section 9(a)(ii), “business relationship” means
any relationship that has the purpose or effect, in whole or in part, of
engaging in business or commercial activity, including, but not limited to:
engagement as a consultant or contractor; financial investment; ownership;
partnership; joint venture; and supplying or vending goods or services.

(iii) Any act or omission which may interfere with or adversely affect the
relationship (contractual or otherwise) of the Company with any Customer,
vendor, investor, or supplier of the Company, or otherwise induce or attempt to
induce any such Customer, vendor, investor or supplier not to do business with,
cease doing business with, reduce or otherwise limit its business with the
Company. For purposes of this provision, the term “Customer” means any person or
entity for whom the Company is providing any goods or services or has provided
goods or services during the twelve (12) month period immediately preceding
Executive’s termination of employment, and any person or entity with whom the
Company was communicating at any point during the twelve (12) month period
immediately preceding Executive’s termination of employment to provide goods or
services, in any state or marketing area in which the Company is doing business.

(b) Non-Compete. Executive agrees that, during Executive’s employment with the
Company and for a period of twelve (12) months after the termination of
Executive’s employment with the Company, regardless of the reason and whether
initiated by Executive or the Company, Executive shall not, for Executive’s own
benefit or for the benefit of any third-party, directly or indirectly, in any

 

8



--------------------------------------------------------------------------------

capacity (as an employee, independent contractor, owner, partner or otherwise)
engage in any business activity, be employed by or otherwise be associated with
(as an employee, independent contractor, owner, partner or otherwise) any person
or entity which, at the time of Executive’s termination, Competes (as defined
below) in any way with the business activities of the Company. The term
“Competes” as used in this Section 9(b) shall mean any person or entity that
engages in, directly or indirectly, any Business of the type or character
engaged in or competitive with that conducted by the Company in any state or
marketing area in which the Company is doing business at the time of the
termination of Executive’s employment or at any time during the twenty-four
(24) month period prior to the termination of Executive’s employment. Executive
acknowledges that these restrictions on competition are fair because, in the
position of Senior Vice President and Chief Financial Officer, Executive will
have knowledge of and access to all business practices and information, without
limitation to a specific geography, department or customer. However, this
Section 9(b) shall not preclude Executive from owning up to 5% of a publicly
traded company.

10. Intellectual Property.

(a) Any and all work, writings, inventions, improvements, concepts, ideas,
modifications, methods, discoveries, formula, trade secrets, trademarks, domain
names, copyright, know-how, processes, procedures, techniques and the like (all
of the above collectively referred to herein as the “Intellectual Property”),
whether or not suitable for patent, trademark or copyright, which Executive has
made, created, conceived, discovered, enhanced, developed or reduced to
practice, either solely or jointly with others, at any time during Executive’s
employment with the Company, whether or not during working hours, and whether or
not at the request or upon the suggestion of the Company, and which (i) relate
to the business, work or activities of the Company and/or its affiliates, or
(ii) result from or are suggested by the carrying out of Executive’s duties
relating to Executive’s employment with the Company or from or by any
information that Executive may receive as an employee of the Company shall be
the sole and exclusive property of the Company. Executive shall not be entitled
to any additional or special compensation or reimbursement regarding any and all
Intellectual Property or intellectual property rights. Nothing herein shall be
construed as a license to Executive by the Company to use any materials
protected by copyright, trademark or other intellectual property rights.

(b) With respect to all work or Intellectual Property which qualify as “work(s)
made for hire” under 17 U.S.C. §101, Executive and the Company agree by this
written instrument that, for the purposes of Title 17 of the United States Code,
the Company shall be the “person for whom the work is prepared,” and that, any
other written agreement between the Parties notwithstanding, the Company shall
be considered the sole author of, and shall own all right, title in and to the
copyrights in, such works. In this respect, all work or Intellectual Property
created by Executive within the scope of this Agreement shall be considered a
“work made for hire” under the United States copyright law (17 U.S.C. §101 et
seq.) and any other laws of the United States or Foreign Countries and made
under the course of this Agreement. Even if any Intellectual Property, work or
other intellectual property rights, by operation of law or otherwise, may not be
considered a “work made for hire,” Executive agrees to irrevocably assign, and
hereby does irrevocably assign to the Company, all right, title and interest in
and to any Intellectual Property or work, including all intellectual property
rights or proprietary rights arising under any United States or International
laws.

 

9



--------------------------------------------------------------------------------

(c) Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to any and all such Intellectual
Property, and agrees to take all such actions as may be requested by the Company
at any time and with respect to any such Intellectual Property, to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to time, upon the request of the Company, Executive shall execute and
deliver to the Company any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such Intellectual Property, or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. The Company shall be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and shall reimburse Executive for all reasonable expenses incurred
by Executive in compliance with the provisions of this section.

11. Equitable Relief

(a) The Executive acknowledges and agrees that he will, in his role of Senior
Vice President and Chief Financial Officer, have access to, receive, learn,
develop and/or conceive information that is confidential and/or proprietary to
the Company and/or related to all aspects of its Business, including but not
limited to financials, customers and contracts and will be required to develop,
maintain, and/or supervise technology, products and customer relationships and
intellectual property that is valuable to the Company and which must be kept in
strict confidence to protect the Business and the Company’s and the
Partnership’s competitive position in the marketplace and that such information
would be useful to the Company and the Partnership’s competitors for indefinite
periods of time. Executive further acknowledges and agrees that the Company and
the Partnership would be irreparably harmed by Executive’s subsequent work with,
for, or as a competitor of the Company or the Partnership due to the possibility
that there would be inadvertent or other disclosures of the confidential and/or
proprietary information or that there would be improper interference with its
valuable customer relationships and goodwill. Executive acknowledges and agrees
that the provisions of Sections 8, 9 and 10, including the subject matter and
temporal and/or geographic scope, are reasonable and necessary to protect the
interests of the Company. If the Executive breaches any of the provisions of
Sections 8, 9 and 10, the Company shall have the right and remedy, without
regard to any other available remedy, to (i) have the provisions specifically
enforced by any court of competent jurisdiction, and (ii) have issued an
injunction or other equitable relief, including restraining any such breach of
the provisions, without posting of a bond (unless a bond is required by law and
in which case the Parties shall jointly request a nominal bond); it being agreed
that any breach of any of the Confidentiality or Restrictive Covenants
provisions would cause irreparable and material harm, loss, and damage to the
Company, the amount of which cannot not be readily determined and as to which
the Company will not have an adequate remedy at law or in damages.

(b) If any court determines that any of the Restrictive Covenants, or any one of
them or any parts thereof, is invalid or unenforceable, then the court making
such determination shall have the authority to narrow the provision or part of
the provision as necessary to make it enforceable and the provision or part of
the provision shall then be enforceable in its/their narrowed form. In the event
that any provision or part of any provision is determined to be legally invalid
or unenforceable by any court and cannot be modified to be enforceable, the
affected provision or part of such provision shall be stricken, and the
remaining provisions or parts of such provisions and its enforceability shall
remain unaffected thereby.

 

10



--------------------------------------------------------------------------------

(c) Executive agrees and acknowledges that the Confidentiality and Restrictive
Covenants provisions contained in Sections 8, 9 and 10 do not preclude the
Executive from earning a livelihood or unreasonably impose limitations on the
Executive’s ability to earn a living. In the event that Executive violates any
of the covenants in Section 9 and the Company commences legal action for
injunctive or other equitable relief, the Company shall have the benefit of the
full period of the Restrictive Covenant such that the restriction shall have the
duration of twelve (12) months computed from the date the Executive ceased
violation of the covenants, either by order of the court or otherwise.

(d) For all purposes of Sections 7, 8, 9, 10 and 11, the “Company” shall be
construed to include the Company, the Partnership and each of their respective
parents, affiliates, subsidiaries, divisions and related companies and entities,
and their respective predecessors, successors and assigns, now existing or
hereafter created. The provisions of Sections 7, 8, 9, 10 and 11 shall survive
the termination of this Agreement and Executive’s employment, without regard to
the reasons therefore and whether initiated by the Company or by Executive.

12. Arbitration. All disputes, claims, or controversies arising out of or in
connection with Executive’s business relationship with the Company, the
Partnership and each of their parents, affiliates, subsidiaries, divisions and
related companies and entities, and their respective predecessors, successors
and assigns, now existing or hereafter created, including but not limited to
under this Agreement (except claims by Executive or the Company with respect to
Sections 8, 9 and 10 herein, including for injunctive relief or declaratory
judgment) and including but not limited to those concerning workplace
discrimination and all other statutory claims, shall be finally settled by
arbitration before a single arbitrator who shall be a member of and recognized
by the American Arbitration Association (the “AAA”) in accordance with the AAA
National Rules for the Resolution of Employment Disputes then in effect. Any
arbitration commenced by either Party shall be held in Trevose, Pennsylvania.
The requirement to arbitrate does not apply to the filing of an employment
related claim, dispute or controversy with a federal, state or local
administrative agency, including the EEOC and the Securities and Exchange
Commission. However, Executive understands that by entering into this Agreement,
Executive is waiving Executive’s right to have a court and a jury determine
Executive’s rights, including under federal, state and local statutes
prohibiting employment discrimination, including sexual harassment and
discrimination on the basis of age, sex, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law. The
decision of the arbitrator shall contain findings of fact and conclusions of
law, shall be final and binding, and shall not be appealable upon any grounds
other than as permitted pursuant to the Federal Arbitration Act. The award, in
the arbitrator’s discretion, may include reasonable attorney’s fees and costs.
Judgment on the award may be entered, confirmed and enforced in any court of
competent jurisdiction. There shall be no right or authority for any disputes,
claims or controversies to be arbitrated on a class action or collective action
basis or together with the claim of any other person. The Parties acknowledge
and agree that in connection with any such arbitration, the AAA filing fee,
arbitrator’s costs and administrative expenses shall be borne by the Company.

13. Code Section 409A.

(a) The intent of the Parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Code (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. Severance benefits under the
Agreement are intended to be exempt from Section 409A under the “short-

 

11



--------------------------------------------------------------------------------

term deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable. In no event shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive under Section 409A or damages for failing to comply with
Section 409A; provided that amounts are paid in accordance with the terms set
forth herein.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) If the Executive is a Specified Employee, within the meaning of
Section 409A, on the date of his “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h), any amounts payable on account of such
separation from service that constitute “deferred compensation” within the
meaning of Section 409A shall be paid on the date that is six (6) months
following such separation from service, or the date of Executive’s death, if
earlier, but only to the extent necessary to avoid the imposition of additional
taxes under Section 409A.

(d) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(e) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

(f) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

14. Miscellaneous.

(a) Indemnification. To the fullest extent permitted by law and the Company’s
operating agreement, the Company shall promptly indemnify Executive for all
amounts (including, without limitation, judgments, fines, settlement payments,
losses, damages, costs and expenses (including reasonable attorneys’ fees))
incurred or paid by the Executive in connection with any action, proceeding,
suit or investigation arising out of or relating to the performance by the
Executive of services for (or acting as a fiduciary of any employee benefit
plans, programs or arrangements of) the Company, including as a director,
officer or employee of the Company.

 

12



--------------------------------------------------------------------------------

(b) D&O Insurance. The Company agrees to: (i) maintain a directors’ and
officers’ liability insurance policy covering the Executive; and (ii) reimburse
the Executive for the cost of a supplemental D&O insurance policy for up to Five
Million Dollars ($5,000,000.00), in a form reasonably acceptable to the Company
and the Executive.

(c) Governing Law; Consent to Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions. Any action permitted to be brought
by this Agreement, pursuant to and consistent with Section 11 of this Agreement,
shall be brought in the state or federal courts in the Eastern District of
Pennsylvania and Executive consents to such jurisdiction.

(d) Recitals. The introductory paragraph and the recitals set forth above are
incorporated herein by reference.

(e) Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter herein. There are no restrictions,
agreements, promises, warranties, covenants, or undertakings between the Parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the Parties hereto. Without limiting the foregoing,
this Agreement supersedes and extinguishes all existing employment and similar
or related agreements and promises between the Executive and the Company, the
Partnership and its affiliates and related entities.

(f) No Waiver. The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(g) Severability. If any provision or part or subpart of any provision in this
Agreement or the application thereof is construed to be overbroad, then the
court making such determination shall have the authority to narrow the provision
or part or subpart of the provision as necessary to make it enforceable and the
provision or part or subpart of the provision shall then be enforceable in
its/their narrowed form. Moreover, each provision or part or subpart of each
provision in this Agreement is independent of and severable from each other. In
the event that any provision or part or subpart of any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, the affected
provision or part or subpart of such provision shall be stricken from the
Agreement, and the remaining provisions or parts or subparts of such provisions
of the Agreement and its enforceability shall remain unaffected thereby

(h) Assignment. This Agreement shall not be assignable by the Executive. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, within fifteen (15) days of such
succession, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place and Executive agrees that the covenants in
Sections 8, 9, 10 and 11 of the Agreement shall likewise be enforced. Upon such
assignment and assumption, the rights and obligations of the Company hereunder
shall become the rights and obligations of such assignee.

 

13



--------------------------------------------------------------------------------

(i) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company’s and the Executive’s personal or legal
representatives, executors, administrators, successors, and assigns.

(j) Notice. Any notice, consent, request, or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given (x) in the case of personal delivery, when actually
received, (y) in the case of delivery by email or telecopy, on the date of such
delivery or, (z) if mailed, three (3) days after mailing by registered or
certified mail, return receipt requested, or one (1) business day after mailing
by a nationally recognized express mail delivery service, with instructions for
next-day delivery, addressed to his residence in the case of the Executive
and/or to the Company’s Chief Executive Officer, with a copy to, or at such
other address or person’s attention as each may specify by notice to the other.
Executive hereby agrees to promptly provide the Company with written notice of
any change in Executive’s address for as long as this Agreement remains in
effect.

(k) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state, local, or foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.

(l) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(m) Review. Executive acknowledges that he has carefully read the foregoing
Agreement, that he fully understands the meaning and intent of this document,
that he has signed this Agreement voluntarily and knowingly, that he had a full
opportunity to consult with his advisors prior to executing this Agreement, and
that he intends to be legally bound by the promises contained in this Agreement.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS HEREOF, intending to be legally bound, the Parties hereto have duly
executed this Agreement as of the day and year first written above.

 

EXECUTIVE:

/s/ Jeffrey DiGiovanni

Jeffrey DiGiovanni

COMPANY:

StoneMor GP LLC

By:   /s/ Joseph M. Redling  

Joseph M. Redling

 

President and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEVERANCE AGREEMENT AND GENERAL RELEASE

AND WAIVER OF CLAIMS

See Attached

 

16



--------------------------------------------------------------------------------

FORM SEVERANCE AGREEMENT

SUBJECT TO CHANGES REASONABLY RECOMMENDED BY STONEMOR COUNSEL TO COMPLY WITH
APPLICABLE LAW

Severance Agreement and General Release and Waiver of Claims

This Agreement (“Agreement”) is made effective as of [INSERT DATE], by and
between StoneMor GP LLC (“the Company”), the general partner of StoneMor
Partners L.P. (the “Partnership”), and Jeffrey DiGiovanni (“you”):

WHEREAS, you are currently employed as Senior Vice President and Chief Financial
Officer of the Company pursuant to an Employment Agreement with an effective
date of September 19, 2019 (“Employment Agreement”), a copy of which is attached
hereto Exhibit “A.”

WHEREAS, pursuant to Section 6(c) of the Employment Agreement, you are eligible
for severance benefits in the event that your employment is terminated by the
Company without Cause (as defined in the Employment Agreement) or by you for
Good Reason (as defined in the Employment Agreement), conditioned upon your
timely execution, without proper revocation, of this Agreement and compliance
with its terms and conditions;

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

15. General Terms of Separation of Employment. Your last date of employment will
be [INSERT DATE] (“Separation Date”). You will be paid your Base Salary through
your last date of employment.

16. Severance Benefits. If you sign this Agreement, agreeing to be bound by the
Release in Paragraph 3 below and the other terms and conditions of this
Agreement described herein, the Company will provide you with the severance
benefits set forth Section 6(c) of your Employment Agreement (the “Severance
Benefits”), which Section 6(c) is hereby incorporated by reference, subject to
the conditions set forth in the Employment Agreement, including but not limited
to Section 6(g)(i) through (iii) of the Employment Agreement.

17. Release.

(a) In exchange for the Severance Benefits, you release and forever discharge,
to the maximum extent permitted by law, the Company and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Agreement, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment) with the
Company and/or any of its parent, subsidiary, related and/or affiliated
companies; (ii) any Claims for severance, benefits, bonuses, incentive
compensation, equity awards and interests,

 

17



--------------------------------------------------------------------------------

commissions and/or other compensation of any kind; (iii) any Claims for
reimbursement of expenses of any kind; (iv) any Claims for attorneys’ fees or
costs; any Claims under the Employee Retirement Income Security Act (“ERISA”);
(v) any Claims of discrimination and/or harassment based on age, sex, pregnancy,
race, religion, color, creed, disability, handicap, failure to accommodate,
citizenship, marital status, national origin, ancestry, sexual orientation,
gender identity, genetic information or any other factor protected by Federal,
State or Local law as enacted or amended (such as Title VII of the Civil Rights
Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act and the Pennsylvania Human Relations Act) and any Claims
for retaliation under any of the foregoing laws; (vi) any Claims under the
Family and Medical Leave Act; (vii) any Claims under the Pennsylvania
constitution; (viii) any whistleblower or retaliation Claims; (ix) any Claims
under your Employment Agreement; and/or (x) any other statutory, regulatory,
common law or other Claims of any kind, including, but not limited to, Claims
for breach of contract, libel, slander, fraud, wrongful discharge, promissory
estoppel, equitable estoppel, violation of public policy, invasion of privacy,
misrepresentation, emotional distress or pain and suffering.

(b) Releasees. The term “Releasees” includes: the Company, the Partnership, and
any and all of their respective direct or indirect parent, subsidiary, related
and/ or affiliated companies, and each of their past and present employees,
officers, directors, attorneys, owners, shareholders, members, managers,
partners, insurers, benefit plan fiduciaries and agents, and all of their
respective successors and assigns.

18. Non-Released Claims. The Release in Paragraph 3 above does not apply to: any
Claims for Accrued Obligations (as defined in the Employment Agreement); any
Claims to require the Company to honor its commitments in this Agreement; any
Claims as an equity holder in the common units of the Partnership (as your
holdings in such common units are limited and/or restricted by the terms of the
Employment Agreement); any Claims to interpret or to determine the scope,
meaning, enforceability or effect of this Agreement; any Claims that arise after
you have signed this Agreement; any other Claims that cannot be waived by a
private agreement; and any Claims for indemnification under the Employment
Agreement and the Company’s operating agreement. The Release is subject to and
restricted by your Retained Rights in Paragraph 5.

19. Retained Rights.

(a) Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with: (i) your obligation to testify truthfully in any forum;
(ii) your right and/or obligation to contact, cooperate with, provide
information to, file a charge with, or otherwise participate in any proceeding
of, any government agency, commission or entity (including, but not limited, to
the EEOC and the SEC); or (iii) your right to disclose any information or
produce any documents as is required by law or legal process. However, the
Release does prevent you, to the maximum extent permitted by law, from obtaining
any monetary or other personal relief for any of the Claims you have released in
Paragraph 3 with regard to any charge you may file or which may be filed on your
behalf.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, or any other provision of this Agreement,
nothing in this Agreement is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but not limited to, the Department of
Justice, the SEC, the Congress and any agency Inspector General, or otherwise
taking action or making disclosures that are protected under the whistleblower
provisions of any federal, state or local law, ordinance or regulation,
including, but not limited to, Rule 21F-17 promulgated under the Securities
Exchange Act of 1934, as amended. You are entitled to make reports and
disclosures or otherwise take action under this paragraph without prior
authorization from or subsequent notification to the Company. Similarly, nothing
set forth in this Agreement limits your right to receive a monetary award for
information provided to the SEC pursuant to Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended, or for information provided to the
DOL or any other government agency, commission or entity. Further, nothing set
forth in this Agreement limits your immunity and disclosure rights in
Section 8(e) of the Employment Agreement which is hereby incorporated by
reference.

20. Adequacy of Consideration. You acknowledge and agree that the Company’s
Severance Benefits under Paragraph 2 above constitute adequate and sufficient
consideration to support your Release above and fully compensate you for Claims
you are releasing.

21. Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary and/or Chief Executive Officer by calling: (215)
_______ and notify him or her immediately in writing, via first class mail, at
the following address: StoneMor GP LLC, 3600 Horizon Blvd., Trevose, PA 19053,
enclosing a copy of the request or demand as well as any and all potentially
responsive documents. You shall wait at least ten (10) days (or the maximum time
permitted by such legal process, if less) after sending the letter before making
a disclosure or production to give the Company time to determine whether the
disclosure or production involves confidential and/or proprietary information,
in which event the Company may seek to prohibit and/or restrict the production
and/or disclosure and/or to obtain a protective order. This obligation shall not
apply in the event of requests or demands for confidential information from any
government agency, commission or entity.

22. Non-Disparagement.

(a) You agree that you will not, directly or indirectly, make or ratify any
disparaging comments or remarks, in writing, orally or electronically, about the
Company or any other Releasee (as defined in Paragraph 3 above) and their
respective products and services. This restriction is subject to and limited by
your Retained Rights in Paragraph 5.

(b) The Company’s Board will not, directly or indirectly, make or ratify any
disparaging comments or remarks, in writing, orally or electronically, about
you.

(c) The restrictions in subparagraphs (a) and (b) of this Paragraph 8 are not
intended to nor shall be interpreted to restrict or otherwise interfere with the
Company’s Board’s (individual and/or collective): (i) obligation and entitlement
to testify truthfully in any forum; (ii) right and/or obligation to contact,
cooperate with, provide information to, file a charge or other action with, or
otherwise participate in any litigation and/or or other legal proceeding,
including of, any government agency, commission or entity (including, but not
limited, to the EEOC and the SEC); or (iii) right to disclose any information or
produce any documents as is required by law or legal process.

 

19



--------------------------------------------------------------------------------

23. Post-Employment Restrictions. You remain legally bound by, and must comply
with the terms, conditions and restrictions of, the non-competition,
non-solicitation and confidentiality and other post-employment provisions set
forth in Sections 7, 8, 9, 10 and 11 of the Employment Agreement, which survive
the termination of your Employment Agreement and the termination of your
employment and are hereby incorporated by reference.

24. Cooperation Services. Both prior to and after the Separation Date, you agree
to reasonably cooperate with and provide assistance to the Company (for purposes
of this Paragraph 10, including the Partnership and any affiliates and/or
related entities), without any additional compensation, if called upon by
authorized agents of the Company or the Company’s attorneys for the purposes of
the transition of your responsibilities as well as with regard to any lawsuit,
claim, action, investigation, inquiry, administrative action or review or
otherwise, that is currently pending or that may be brought against the Company,
or in connection with any internal investigation by the Company. You agree to
make yourself reasonably available for interviews, meetings, depositions,
hearings and/or trials without the need for subpoena or assurances by the
Company, providing any and all documents in your possession that relate to the
proceedings, and providing assistance in locating any and all relevant notes
and/or documents as necessary. Any cooperation shall be provided by you at
reasonable times and locations, with as much advance notice as possible by the
Company. In any circumstance, to the extent you are required to incur
out-of-pocket expenses in connection with any cooperation that the Company may
request of you (such as for travel), the Company will fully reimburse you for
reasonable out-of-pocket expenses upon presentation of appropriate receipts.

25. Interpretation of Agreement. Nothing in this Agreement is intended as or
shall be construed as an admission or concession of liability or wrongdoing by
the Company or any other Releasee as defined above. This Agreement shall be
governed by and construed in accordance with the laws of Pennsylvania and
without the aid of any canon, custom or rule of law requiring construction
against the draftsperson. If any provision of this Agreement or application
thereof is adjudicated to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application.

26. Entire Agreement; Survival. This Agreement constitutes the entire agreement
between the parties regarding the matters contained herein and supersedes any
and all prior representations, agreements, written or oral, expressed or
implied; except for Sections 7 through 14 of your Employment Agreement and any
other provision of the Employment Agreement that by its terms is intended to
survive the termination of the Employment Agreement and the termination of your
employment, all of which survive the termination of the Employment Agreement and
the termination of your employment and are incorporated herein by reference.
This Agreement may not be modified or amended other than by an agreement in
writing signed by both parties. This Agreement shall be binding upon and be for
the benefit of the parties as well as your heirs and the Company’s successors
and assigns.

27. Acknowledgment. You acknowledge and agree that, subsequent to the cessation
of your employment, you shall not be eligible for any payments from the Company
or Company-paid benefits, except as expressly set forth in this Agreement.

 

20



--------------------------------------------------------------------------------

28. Tax Matters. To the extent that payments under this Agreement constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
payments are intended to comply with Section 409A of the Code and any
ambiguities in this Agreement shall be interpreted so as to comply. If you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of your separation from service, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, your
separation from service, will become payable six (6) months and one (1) day
following the date of your separation from service or, if earlier, the date of
your death, if required by Section 409A. All references to “termination of
employment,” “cessation of employment,” “retirement” and the like in this
Agreement shall mean a “separation from service” within the meaning of
Section 409A. Each payment under this Agreement shall be considered a separate
payment for purposes of Section 409A. In no event may you directly or indirectly
designate the calendar year of a payment under this Agreement. You acknowledge
that neither the Company nor its attorneys have provided any tax advice to you.

29. Representations.

(a) You agree and represent that: (a) you have read carefully the terms of this
Agreement, including the General Release; (b) you have had an opportunity to and
have been encouraged to review this Agreement, including the Release, with an
attorney; (c) you understand the meaning and effect of the terms of this
Agreement, including the waiver of Claims as set forth in the Release (subject
to the limitations in Paragraph 4 above and your Retained Rights in Paragraph 5
above); (d) you were given a period of twenty-one (21) days [or forty-five
(45) days if it is a group termination] to determine whether you wished to sign
this Agreement and your decision to sign this Agreement and waive any and all
Claims in Paragraph 3 above is of your own free and voluntary act without
compulsion of any kind; (e) no promise or inducement not expressed in this
Agreement has been made to you, (f) you understand that you are waiving your
Claims as set forth in Paragraph 3 above, including, but not limited to, Claims
for age discrimination under the Age Discrimination in Employment Act (subject
to the limitations in Paragraph 4 above and your Retained Rights in Paragraph 5
above); and (g) you have adequate information to make a knowing and voluntary
waiver of any and all Claims as set forth in Paragraph 3 above.

(b) If you sign this Agreement, you will retain the right to revoke it for
seven (7) days. If you revoke this Agreement, you are indicating that you have
changed your mind and do not want to be legally bound by this Agreement. The
Agreement shall not be effective until after the Revocation Period has expired
without your having revoked it. To revoke this Agreement, you must send a
certified letter to the Company’s Chief Executive Officer at the following
address: StoneMor Partners L.P., 3600 Horizon Blvd., Trevose, PA 1905. The
letter must be post-marked within seven (7) days of your execution of this
Agreement. If the seventh day is a Sunday or federal holiday, then the letter
must be post-marked on the following business day.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

 

 

   

StoneMor GP LLC

 

Jeffrey DiGiovanni

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

Date:     Date:  

 

 

21